Citation Nr: 0027196	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  95-28 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for a wrist disorder.

4.  Entitlement to service connection for a left elbow 
disorder.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1995 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.

In March 2000, after issuance of the most recent supplemental 
statement of the case, the veteran submitted copies of 
additional private and VA treatment records.  Although these 
records were primarily utilized in denying service connection 
for major depression in a June 2000 rating decision, the 
Board observes that some of the records are pertinent to 
other claims in appellate status.

In the instant case, the veteran specifically sought service 
connection for PTSD on his January 1995 application for VA 
compensation and pension.  The claim was denied and this 
appeal ensued.  On his September 1995 VA Form 9, Appeal to 
the Board, however, the veteran indicated that he wished to 
appeal the denial of service connection for "N/P - PTSD," 
i.e. neuropsychiatric - posttraumatic stress disorder.  
Nonetheless, the RO confirmed and continued the denial of a 
claim for PTSD only in an October 1998 supplemental statement 
of the case.  In March 2000, the veteran submitted a 
statement wherein he indicated that he wanted to withdraw his 
claim for PTSD from appellate status and make a formal claim 
for service connection for neuropsychiatric disorder.  The RO 
thereafter denied service connection for major depression in 
a June 2000 rating decision.

In its September 2000 Informal Hearing Presentation, the 
veteran's accredited representative essentially argued that 
the original claim at issue was for service connection for a 
neuropsychiatric disorder and that PTSD was merely offered as 
a theory by which service connection could be established.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a new 
diagnosis or a new disorder, which is not inextricably 
intertwined with a previously denied claim, and which was not 
considered at the time of the prior decision, constitutes a 
new claim and requires an initial adjudication of such claim.  
However, a new theory of etiology does not constitute a new 
claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (quoting 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); (citing 
McGraw v. Brown, 7 Vet. App. 138, 142 (1994); Ephraim v. 
Brown, 82 F.3d 399, 401-402 (Fed. Cir. 1996).  In this case, 
service connection for PTSD was specifically raised by the 
veteran and denied.  However, the veteran has argued his 
entitlement to service connection for psychiatric disability 
other than PTSD.   In light of the fact that his underlying 
mental disorder has been variously diagnosed since military 
discharge, the Board finds that the issue is more accurately 
styled as entitlement to service connection for an acquired 
psychiatric disorder.  See Ashford, supra.  

The rating actions and statement of the case have variously 
characterized the veteran's wrist disability as effecting the 
right and left upper extremity.  Accordingly, the Board has 
listed the issue as service connection for wrist disability.


FINDINGS OF FACT

1.  The veteran served on active duty from October 1979 to 
December 1994.

2.  VA examination in February 1995 revealed the presence of 
laxity of the lateral collateral ligament of the right knee 
with instability.

3.  The veteran's right knee disorder cannot clearly be 
dissociated from military service.

4.  The claim that the veteran manifests an acquired 
psychiatric disorder that had its onset during military 
service is plausible.


CONCLUSIONS OF LAW

1.  Service connection for laxity of the lateral collateral 
ligament of the right knee with instability is warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (1999).

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

i.  Right Knee Disorder

Service medical records show that the veteran was seen in 
January 1989 with a 
5-day history of right knee pain after running.  Physical 
examination revealed that he had full range of motion and 
that the ligament was in place.  There was no swelling or 
redness.  The veteran was given an anti-inflammatory and 
placed on a no running or jumping profile for 5-days.  On 
February 2, 1989, he still complained of pain.  Physical 
examination revealed that he had full range of motion (FROM) 
with sharp pain when palpating the medial side and on 
inversion rotation.  The ligaments were stable.  His profile 
was continued.  On February 21, 1989, it was that his 
condition was much improved and that he could step normally.  
There were no additional complaints or treatment for right 
knee disorder in service.  On Report of Medical History for 
retirement examination purposes in September 1994, the 
veteran complained of left knee pain only.  The accompanying 
Report of Medical Examination showed a normal clinical 
evaluation of the lower extremities, save an acute left ankle 
sprain.  He retired from military service on December 31. 
1994.

Upon military retirement, the veteran filed a claim for VA 
compensation with respect to the right knee and was afforded 
VA examination in February 1995.  He gave a history of 
dislocating his right knee, while running in physical 
training, when he stepped off the edge of the road and 
twisted the knee.  He was treated with rest and 
physiotherapy.  However, he stated that he continues to have 
some weakness of the right knee and pain with exercise.  On 
evaluation of the right knee, the veteran had a negative 
anterior drawer or Lachman's sign.  Stability of the medial 
collateral ligament was present, but the veteran had laxity 
of the lateral collateral ligament.  There was also 
subpatellar crepitus and some tenderness along the lateral 
tibial plateau.  The diagnoses included laxity of the lateral 
collateral ligament of the right knee, with instability.

In view of the foregoing, the Board concludes that the 
elements needed to establish a well grounded claim, as set 
forth in Savage, are met.  Although the veteran's right knee 
disorder was not diagnosed until February 1995, the Board is 
satisfied that the disability cannot be clearly dissociated 
from the veteran's military service.  Moreover, there is no 
evidence of an intervening cause of the veteran's left knee 
disability.  According reasonable doubt in favor of the 
veteran, service connection for laxity of the lateral 
collateral ligament of the right knee with instability is 
granted.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. § 
3.303(b) (1999).

ii.  Acquired Psychiatric Disorder

Service medical records are essentially negative for 
diagnosis of a psychiatric disorder.  However, on Report of 
Medical History for retirement examination purposes in 
September 1994, the veteran complained of trouble sleeping 
due to excessive worry and nervousness.  He indicated that 
one of his soldiers was murdered in the billets and that, 
ever since that time, he has been having problems sleeping 
and is nervous.  His dreams increased with family problems.  
He denied suicidal/homicidal ideations or intent.  
Nonetheless, the accompanying Report of Medical Examination 
showed a normal psychiatric evaluation.

Post-service private and VA treatment records developed 
between May 1995 and June 1999 show treatment on occasion for 
variously diagnosed psychiatric disability.  A June 1995 VA 
treatment record reflects a diagnosis of psychotic reaction.  
However, a statement from his private psychiatrist, also date 
in June 1995, reflects a diagnosis of generalized anxiety.  
Evidence submitted by the veteran in March 2000 included an 
August 1995 VA hospital discharge summary reflecting an Axis 
I diagnosis of major depression with psychotic features.  
Additionally, there is a June 1999 psychiatric medical report 
that reflects a DSM III or IV diagnosis of chronic paranoid 
schizophrenia.  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a psychosis becomes 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such 

disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

Insofar as the veteran complained of excessive worry and 
nervousness on retirement examination and a mental disorder, 
possibly a psychosis, is shown to have been present within 
the first post service year, the Board concludes that the 
veteran has met the initial burden of presenting evidence of 
a well grounded claim for service connection for an acquired 
psychiatric disorder; however, additional evidentiary 
development is necessary prior to a final adjudication of the 
claim.


ORDER

Service connection for laxity of the lateral collateral 
ligament of the right knee with instability is granted, 
subject to the regulations governing the award of monetary 
benefits.

The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  To this 
extent only, the appeal is granted.


REMAND

i.  Acquired Psychiatric

Because the claim of entitlement to service connection for 
acquired psychiatric disorder is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In the instant case, the Board observes that the June 1995 VA 
examination reports did not include an appropriate 
psychiatric evaluation.  The Court has ruled that the 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

ii.  Remaining Service Connection Claims

As noted above, the veteran submitted additional VA and 
private treatment records in March 2000, after the issuance 
of the last supplemental statement of the case, that are 
pertinent to his claims of entitlement to service connection 
for wrist, left elbow, left shoulder and low back disorders.

Under 38 C.F.R. § 20.1304(c) (1999), any pertinent evidence 
which is submitted by an appellant which is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless that procedural right is waived by the appellant 
or unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.  In addition, 38 C.F.R. § 19.9 (1999) states that 
when, during the course of review, it is determined that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
RO, specifying the action to be undertaken.  In view of the 
fact that the veteran has not waived initial RO consideration 
of this evidence, and since the treatment records are 
relevant to his remaining service connection claims, it is 
found that remand to the agency of original jurisdiction for 
initial review, in lieu of a referral, is warranted.

Accordingly, further appellate consideration of the veteran's 
remaining claims will be deferred and the case is REMANDED to 
the RO for the following development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his acquired psychiatric 
disorder, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  Once the above-requested information 
has been ascertained, the RO should 
arrange for the veteran to be accorded a 
VA psychiatric examination to determine 
the diagnosis of all psychiatric 
disorders that are present.  All 
necessary special studies or tests should 
be accomplished.  The examination report 
should reflect review of pertinent 
material in the claims folder.  
Therefore, the veteran's claims folder 
should be made available to the 
psychiatrists prior to examination.  The 
examiners should then integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  
Specifically, the recent June 1999 
finding of chronic paranoid schizophrenia 
should be reconciled with the other 
mental disorder diagnoses of record.  If 
the diagnosis of a psychotic disorder is 
deemed appropriate pursuant to DSM-IV, 
the examiners should estimate the 
approximate onset of the psychosis, 
specifically, whether it was manifested 
in service or within the first post 
service year.  A complete rationale for 
any opinions expressed, positive or 
negative, must be provided.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's claim for service connection 
for an acquired psychiatric disorder.

4.  The RO should also re-adjudicate the 
veteran's claims of entitlement to 
service connection for wrist, left elbow, 
left shoulder and low back disorders 
taking the additional evidence submitted 
since the issuance of the October 1998 
supplemental statement of the case into 
consideration.

5.  If any of these determinations remain 
adverse to the veteran, the RO should 
furnish the veteran and his accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal.  The veteran 
should then be afforded the opportunity 
to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals






 



